department of the treasury internal_revenue_service washington d c date tl-n-5607-97 number release date uilc memorandum for from subject internal_revenue_service national_office field_service_advice deborah a butler assistant chief_counsel field service cc dom fs proc assessment and collection of a deficiency while on appeal to the united_states court_of_appeals and after the court_of_appeals has remanded the case to the tax_court this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x a n tax_year tax_year tax_year year year year date whether the service is required to abate the assessments and refund the whether the service is required to refund the overpayments made by the partners of date date date issues overpayments to the partners of x for tax_year and tax_year when the assessments and collections were made after the partner s appeal to the united_states court_of_appeals for a in year and a reversed and remanded the case to the tax_court for a further determination x for tax_year pursuant to the service s authority to abate the assessment or may the service apply the overpayments to other tax_liabilities of the partners of x including the liabilities for tax_year and tax_year assessments conclusion for tax_year and tax_year the finality rule in accordance with i r c and prohibits the service from assessing and collecting a deficiency amount once a proceeding in tax_court has begun until the decision of the tax_court becomes final however the service may assess and collect a deficiency under sec_7485 if the taxpayer has appealed the decision of the tax_court and has not filed an appeal_bond the service is required to abate the assessment for tax_year and refund the overpayment because the service concedes that the period of limitations to assess a deficiency has expired if the extension agreements were invalid for that tax_year the government may pursuant to i r c ' credit the amount of the overpayment from the abatement of the assessment for tax_year to the liability in respect of any internal revenue tax on the part of the person who made the payment however the government is prohibited at this point of time from any further attempts to collect the deficiency owed for tax_year and tax_year pursuant to sec_6225 and sec_6213 this includes crediting to tax_year and tax_year the amounts collected for the deficiency for tax_year which have now resulted in overpayments for tax_year facts x consists of more than n partnerships the partners of x timely filed their forms partnership return of income for the tax years at issue on date the service issued to the partners of x notices of final_partnership_administrative_adjustment fpaa the the service is not required to abate the assessments and refund the overpayments partners of x filed a petition to the tax_court in year the partners of x filed a motion for summary_judgment arguing that the limitations_period for assessing the partners had expired as the service issued the fpaa later than three years after the partners income_tax returns were filed for all three tax years the partners of x also argued that the three year limitations_period had not been validly extended the tax_court denied the partners of x s motion a decision was entered by the tax_court on date the service and the participating partners of x entered into a stipulation to be bound whereby the parties agreed that several test cases from the partners of x would be chosen to be appealed to the united_states court_of_appeals for a determination on the issue of whether the limitations_period was validly extended the partnerships that were not chosen to be test cases remained pending in tax_court but they agreed to be bound by the outcome of the test cases in the appellate court in other words a decision in the non-test cases would be submitted when a decision in the test case becomes final under i r c ' the partners of the partnerships that were not chosen to be a test case also agreed to the assessment and collection of the deficiencies notwithstanding the restrictions under i r c ' the service became concerned that this appeal agreement may be invalid for those partnerships not chosen to be test cases therefore the service abated the assessments that were based on the potentially invalid appeal agreement the service then obtained individual consents to waive the restrictions on assessment and collection in accordance with section b from the partners whose assessments had been abated the consents stated that the partners wished to be bound to the previous stipulation entered by the parties the consents also waived the restrictions on the assessment and collection by the service of any computational adjustment attributable to partnership items the service began making assessments after the appeal was filed in year the test cases were appealed to the united_states court_of_appeals for a a determined that the tax matters partners tmp for the partnerships had a conflict of interest with the limited partners because the tmps were under criminal investigation by the service when they signed the statute extension on behalf of the partnerships and the tmps were trying to ingratiate themselves with the service the appellate court reversed the decision of the tax_court regarding the validity of the limitations extension and remanded the test cases to the tax_court for a determination on whether the six year statute_of_limitations applies to the partnerships pursuant to section c the partners of x are now requesting that the service abate the liabilities for all three tax years and refund the amounts that were collected pursuant to the assessments law and analysis issue pursuant to i r c ' the service is prohibited from assessing a deficiency attributable to any partnership_item until the decision of the tax_court has become final sec_6213 also prohibits the service from making an assessment of a deficiency and from collecting the deficiency until the decision of the tax_court has become final an exception to these rules can be found in sec_7485 which states that an appellate review under sec_7483 does not operate as a stay of assessment or collection of any portion of the amount of the deficiency determined by the tax_court unless a notice of appeal is filed by the taxpayer and the taxpayer timely files an appeal_bond with the tax_court i r c ' further states that in cases where assessment or collection has not been stayed by the filing of a bond then if the amount of the deficiency determined by the tax_court is disallowed in whole or in part by the court of review the amount so disallowed shall be credited or refunded to the taxpayer without the making of claim therefor or if collection has not been made shall be abated the issue of the effect of the taxpayer s failure_to_file an appeal_bond when appealing a tax_court decision was addressed by the case of 375_f2d_725 6th cir in bolt the court held that where a taxpayer fails to stay the assessment and collection_of_taxes and penalties by filing a bond pursuant to sec_7485 the decision of the court_of_appeals reversing the tax_court does not vitiate the assessment and the taxpayers are entitled only to an abatement in the assessment for the amount the court_of_appeals determined was overassessed id pincite the facts in the case 563_fsupp_263 e d ark are similar to the case at issue in denison the taxpayer appealed the tax_court decision and failed to post bond on appeal the service assessed the tax_deficiency which was upheld by the tax_court and filed a lien and a levy against the taxpayer the service collected dollar_figure from the levy which was applied to the taxpayer s liability the court_of_appeals reversed the tax_court in denison and remanded the case for further proceedings the taxpayers filed a motion asking the court sec_6213 and sec_6225 are henceforth referred to as the finality rules to enjoin the service from any further collection activities and to remove the tax_lien in the denison case the court determined that the assessment and collection efforts challenged by plaintiff began during the pendency of the appeal before the eighth circuit and presumably are continuing these efforts are precisely the type of actions which may only be stayed by the posting of the bond unless disallowance is made by the court_of_appeals u s c a the afinality provision contained in sec_6213 is not controlling and no disallowance was made by the court_of_appeals id pincite these cases hold that sec_7486 only requires the service to credit or refund collected deficiency amounts if the court of review has disallowed that deficiency determination a court_of_appeals decision to remand the case for further hearing is not a disallowance of the claim 563_fsupp_263 e d ark the denison case even allowed the service to continue collection procedures while the case was on remand to the tax_court because the court held that the finality provision in accordance with sec_6213 was not controlling although denison provides some authority for allowing the service to continue with collection procedures after the case is remanded to the tax_court there is another code section which suggests that the finality rules under sec_6213 and sec_6225 should control once the case is remanded to the tax_court sec_7481 states that aif the case is remanded by the united_states court_of_appeals to the tax_court for a rehearing then the decision of the tax_court rendered upon such rehearing shall become final in the same manner as though no prior decision of the tax_court has been made sec_7481 suggests that the finality rules under sec_6213 and sec_6225 which prohibit against further assessment and collection pending a final_decision in the tax_court are in effect once the case is remanded to tax_court and the service should be prohibited from any further collection proceedings on the assessment until the tax_court decision becomes final 2the chief_counsel directives manual also states in section that aif the court_of_appeals remands a case to the tax_court for a rehearing the decision entered as a result of the rehearing will become final in the regular manner as if there had been no prior proceeding a rehearing encompasses any_tax court_proceeding beyond the mere entry of a decision ccdm in the case at issue an appeal was filed in the test cases for the x partnerships in year the service did not begin to assess or collect the deficiency for these test cases until the appeal was filed the partners of x failed to file appeal bonds for the test cases pursuant to sec_7485 therefore the service properly began the assessment and collection of the deficiencies for the test cases pursuant to sec_7486 the service is not required to abate the assessment and refund the overpayment unless the court_of_appeals reversed the decision of the tax_court and disallowed the deficiency the court_of_appeals did not reverse the tax_court and disallow the deficiency as required in sec_7486 instead the court_of_appeals reversed a portion of the tax_court decision regarding the issue of the extension of the limitation period and remanded for the tax_court to determine if the six year limitation period applied thus the service is not required to abate the assessment for tax_year and tax_year and the service is not required to refund any overpayments for those tax years however the finality rules of sec_6225 and sec_6213 do prohibit the service from assessing and collecting a deficiency once a case is proceeding in tax_court until the tax_court case becomes final once the test cases were remanded to tax_court for a rehearing the cases proceed in tax_court as if there was not a prior decision pursuant to sec_7481 therefore the finality rules apply and the service is prohibited from making any further assessment or collection of the deficiency the service is not required to abate the assessment and refund the overpayments to the cases where the partners agreed to be bound to the test cases for tax_year and tax_year the parties entered into a stipulation to be bound and the individual partners in the non-test cases signed a consent form which waived the restrictions to assessment and collection and agreed that the partners in the non-test cases would also be bound by the stipulation agreement the stipulation agreement states that the only unresolved issue in the case is whether or not the statute_of_limitations is a bar to the assessment and collection of the deficiencies attributable to the partnership items at issue the agreement provides that if the test cases were appealed the partners in the non-test piggyback cases would consent to the assessment and collection of the deficiencies notwithstanding the restrictions under sec_6225 the stipulation agreement also provided that the piggyback cases would be resolved as if they were the same as the partnership in the controlling test cases sec_6213 provides that a taxpayer may sign a notice to the service waiving the restrictions to assessment and collections while the case is pending before the tax_court pursuant to sec_6213 the parties may also enter into settlement stipulations before a case is appealed see fisher v commissioner tcmemo_1994_434 a settlement stipulation is a contract smith v commissioner tcmemo_1991_412 52_tc_420 general principles of contract law are applied in construing a settlement agreement 420_us_223 acontract law principles generally direct that we look within the four corners of the agreement unless it is ambiguous as to essential terms 100_tc_319 the stipulation agreement and the consent forms to the stipulation agreement show that the parties waived the restrictions to assessment and collection the stipulation agreement and the consent forms also show that the parties did not intend to submit a decision in the piggyback cases until a final_decision was entered in the controlling case the agreement does not contain any language requiring the service to abate the assessment and refund the deficiency prior to the final_decision in the controlling case the decision in the controlling case is not a final_decision at this point because the united_states court_of_appeals remanded the cases to the tax_court for a further hearing therefore the service did properly assess and collect the deficiency from the piggyback partners for tax_year and tax_year and the service is not required to abate and refund this assessment until the decision becomes final in the controlling case issue sec_6402 states that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_6402 permits the service to credit an overpayment_of_tax to any other tax then due to the united_states daugherty v united_states cl_ct the service may also credit any overpayment_of_tax to an outstanding liability even when the overpayment results from a judicial determination heinrich v united_states 340_fsupp_283 n d ill in the case at issue the service collected the assessed deficiency amount for tax_year while the case was pending on appeal the united_states court_of_appeals ruled that the extension agreements for tax_year tax_year and tax_year were invalid because of the conflict of interest of the tmps the court_of_appeals remanded the case to the tax_court to determine if the six year limitation period would apply to the tax years at issue however the partnership income_tax return for tax_year was filed in date and the fpaas for all three tax years were not issued until date which is over six years later thus the service has conceded that the remand issue does not apply to tax_year and the service s assessment was untimely for that tax_year and should be abated because the assessment was untimely the collection of the deficiency amount was improper and has resulted in an overpayment for tax_year this overpayment may be credited to any other internal revenue tax_liability of the partners of x pursuant to sec_6402 before the service refunds the balance to the partners as stated previously sec_6213 prohibits the service from assessing or collecting a deficiency amount until the decision in tax_court becomes final this would include prohibiting the service from crediting an overpayment to a deficiency amount that is still pending in tax_court the liability determination for tax_year and tax_year are still pending a final_decision in tax_court thus the liability amount is not yet due to the service i r c ' therefore the service is prohibited from continuing to collect the deficiency amount for those tax years and the service may not credit the overpayment amount from tax_year to the deficiency amount for tax_year and tax_year see 630_fsupp_182 d md case development hazards and other considerations we recognize that the taxpayers may argue based on equity against the position that tax_year and tax_year liabilities should not be abated in making the stipulation agreement the parties did not anticipate a remand of these cases instead the taxpayers will argue the parties only provided for the provision that the service would refund the collected assessments if the service did not win on appeal the taxpayers may argue that they are entitled to a refund of the collected assessment because the service did not win on appeal in addition the taxpayers may argue that the remand involves a new issue the six year statute_of_limitations however the stipulation agreement states that the only unresolved issue is whether the statute_of_limitations is a bar to assessment and collection of the deficiencies it does not specify the available limitation period ----------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------therefore this is not a completely new issue now being raised to the taxpayers please call if you have any further questions by nancy b romano senior technician reviewer procedural branch
